Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER THE BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

AMENDED AND RESTATED 2006 INCENTIVE AWARD PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Stock Units:

 

 

 

 

 

Grant Date:

 

 

 

Pursuant to the Behringer Harvard Multifamily REIT I, Inc. Amended and Restated
2006 Incentive Award Plan (the “Plan”), Behringer Harvard Multifamily REIT
I, Inc. (the “Company”) hereby grants an award of the number of Restricted Stock
Units listed above (an “Award”) to the Grantee named above.  Each Restricted
Stock Unit shall relate to one share of Common Stock (the “Stock”) of the
Company.

 

1.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until shares of Stock have been issued to the Grantee in accordance
with the terms of the Plan and this Agreement.

 

2.                                      Vesting of Restricted Stock Units.  The
restrictions imposed on the Restricted Stock Units shall lapse on the Vesting
Dates specified in the following schedule so long as the Grantee remains in
service as a member of the Board on such Dates.

 

Incremental Number of
Restricted Stock Units Vested

 

Vesting Date

 

 

 

 

(331/3%)

 

The earlier of the first anniversary of Grant Date or the first annual
stockholder meeting following Grant Date

 

 

 

 

(331/3%)

 

The earlier of the second anniversary of Grant Date or the second annual
stockholder meeting following Grant Date

 

 

 

 

(331/3%)

 

The earlier of the third anniversary of Grant Date or the third annual
stockholder meeting following Grant Date

 

Notwithstanding the foregoing, the Grantee shall become fully vested in the
Restricted Stock Units in the event of his death or disability while serving on
the Board or in the event of a Change of Control.

 

--------------------------------------------------------------------------------


 

3.                                      Termination of Service.  If the
Grantee’s service with the Company and its Subsidiaries terminates for any
reason (other than death or disability) prior to the satisfaction of the vesting
conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.

 

4.                                      Issuance of Shares of Stock.  Within 30
days after the earliest of (a) a Change of Control, (b) the Grantee’s
“separation from service” from the Company within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, or (c) the Grantee’s death, the
Company shall issue to the Grantee (or the Grantee’s estate, in the case of
death) the number of shares of Stock equal to the aggregate number of Restricted
Stock Units that have vested pursuant to Paragraph 2 of this Agreement on such
date and the Grantee shall thereafter have all the rights of a stockholder of
the Company with respect to such shares.

 

5.                                      Dividend Equivalent Rights.  Prior to
the settlement date provided in Paragraph 4 above, on each date that the Company
makes a dividend payment on its Stock to its stockholders, it shall make a cash
payment to the Grantee in an amount equal to the product of (x) the amount of
dividend payable per share of Stock multiplied against (y) the number of
Restricted Stock Units awarded to the Grantee under this Award.

 

6.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

7.                                      No Obligation to Continue as a
Director.  Neither the Plan nor this Award confers upon the Grantee any rights
with respect to continuance as a Director.

 

8.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.

 

9.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Grantee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.

 

2

--------------------------------------------------------------------------------


 

10.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

3

--------------------------------------------------------------------------------